Title: To Benjamin Franklin from John MacMahon, 1 October 1777
From: MacMahon, John
To: Franklin, Benjamin


Sir
At the Military school October the 1st. 1777
I make bold to recommend to you the bearer, who is a Clergyman of my country. He has received a letter from Ireland to be forwarded to Albany in North America, and is charged at the same time to have the answer directed to him in Paris. Will you be so kind as to let him know, how he is to send off this letter? I think it may be by means of some Merchant in Bordeaux or Nantes, who could give it to the first Captain, sailing to Boston, or any other part of the Continent. Every body in this house longs to hear good news from that part of the world, but none so much as Sir your most humble and obedient servant
J. MacMahon

P.S. I have been twice lately to wait upon you, without having had the pleasure of finding you at home.

 
Addressed: To / The Honourable Doctor / Benjamin Franklin / at Passy / chez M. Ré De Chaumont
Notation: MacMahon 1 October 77.
